Exhibit 99 FOR IMMEDIATE RELEASE Contacts:Ewen Cameron, President & CEO ecameron@teltronics.com 941.753.5000 IDEAS THAT COMMUNICATE 941-753-5000 941-751-7724 (Fax) 2150 Whitfield Industrial Way Sarasota, FL 34243-4046 Teltronics Announces First Quarter Results SARASOTA, Florida, May 14, 2007 – Teltronics, Inc. (OTCBB: TELT)today announced its financial results for the three months ended March 31, 2007. Sales for the three months ended March 31, 2007 were $9.6 million as compared to $10.3 million reported for the same period in 2006.Gross profit margin for the three months ended March 31, 2007 decreased to 36.6% from 38.0% reported for the same period in 2006.Operating expenses for the three months ended March 31, 2007 were $4.1 million as compared to $4.2 million reported for the same period in 2006.The net loss for the three months ended March 31, 2007 was $1.0 million as compared to a net loss of $560,000 reported for the same period in 2006.The net loss available to common shareholders for the three months ended March 31, 2007 was $1.2 million as compared to $723,000 reported for the same period in 2006.Our diluted net loss per share for the three months ended March 31, 2007 was $0.14 as compared to a diluted net loss per share of $0.08 reported for the same period in 2006. “We are disappointed in the first quarter loss,” said Ewen Cameron, Teltronics’
